DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview by Attorney Michael Carmen (Reg. No. 43,533) on 10/05/2021.

	IN THE CLAIMS
  (Currently amended) A method for determining a data transfer manner, comprising:
determining a first transfer completion time for transferring a data block from a first device to a second device without compression; and

wherein determining the second transfer completion time comprises:
determining, based on a size of the compressed data block and a network transfer rate from the first device to the second device, a first network transfer time for transferring the compressed data block from the first device to the second device;
determining, based on a size of a previous data block to be transferred before the data block and the network transfer rate, a second network transfer time for transferring the previous data block from the first device to the second device;
in response to the compression time exceeding the second network transfer time, determining the second transfer completion time as a sum of (i) a difference between the compression time and the second network transfer time 
in response to the compression time being below the second network transfer time, determining the second transfer completion time as the first network transfer time 
the method further comprising: 
selecting, at least based on a comparison of the first transfer completion time and the second transfer completion time, a transfer manner for the data block from the following: a first transfer manner comprising compressing the data block and transferring the compressed data block, and a second transfer manner of directly transferring the data block without compression;
wherein selecting the transfer manner for the data block further comprises:
obtaining a first resource state of the first device and a second resource state of the second device, the first resource state indicating a condition of available resources at the first device, and the second resource state indicating a condition of available resources at the second device; and
selecting the transfer manner for the data block further based on the obtained first and second resource states; and
wherein selecting the transfer manner for the data block further comprises:

determining, based on the charge strategy and a size of the compressed data block, a second transfer completion cost for the data block with the compression performed; and
determining the transfer manner for the data block further based on a comparison of the first transfer completion cost and the second transfer completion cost.

  (Canceled) 

  (Original) The method of claim 1, wherein determining the first transfer completion time comprises:
determining the first transfer completion time based on a size of the data block and a network transfer rate from the first device to the second device.  

  (Original) The method of claim 1, wherein selecting the transfer manner for the data block comprises:
in response to the first transfer completion time exceeding the second transfer completion time, determining to transfer the data block in the first transfer manner; and
in response to the first transfer completion time being below the second transfer completion time, determining to transfer the data block in the second transfer manner.  

  (Canceled) 

  (Previously presented) The method of claim 1, wherein determining the first transfer completion cost comprises:
determining, based on the first transfer completion time and a time cost parameter, a first time cost for the data block without compression, the time cost parameter defining a cost that a user is willing to pay for time saving; and
determining the first transfer completion cost further based on the first time cost. 

  (Previously presented) The method of claim 1, wherein determining the second transfer completion cost comprises:
determining, based on the second transfer completion time and a time cost parameter, a second time cost for the data block with the compression performed, the time cost parameter defining a cost that a user is willing to pay for time saving; and
determining the second transfer completion cost further based on the second time cost.  

  (Previously presented) The method of claim 1, wherein selecting the transfer manner for the data block further comprises:
determining whether the data block is compressible; and
selecting a transfer manner for the data block further based on a determination of whether the data block is compressible.  

  (Previously presented)  The method of claim 1, wherein selecting the transfer manner for the data block further comprises:
obtaining a compression indication for the second device, the compression indication indicating whether the second device is expected to receive compressed data; and
determining the transfer manner for the data block based on the compression indication.  

  (Canceled) 

  (Currently amended) An apparatus for determining a data transfer manner, comprising:
a processor; and
a memory coupled to the processor and having instructions stored therein which, when executed by the processor, cause the apparatus to perform acts comprising:

determining, based on a compression time for compressing the data block, a second transfer completion time for transferring the data block from the first device to the second device with the compression performed; 
wherein determining the second transfer completion time comprises:
determining, based on a size of the compressed data block and a network transfer rate from the first device to the second device, a first network transfer time for transferring the compressed data block from the first device to the second device;
determining, based on a size of a previous data block to be transferred before the data block and the network transfer rate, a second network transfer time for transferring the previous data block from the first device to the second device;
in response to the compression time exceeding the second network transfer time, determining the second transfer completion time as a sum of (i) a difference between the compression time and the second network transfer time 
in response to the compression time being below the second network transfer time, determining the second transfer completion time as the first network transfer time 
the acts further comprising: 
selecting, at least based on a comparison of the first transfer completion time and the second transfer completion time, a transfer manner for the data block from the following: a first transfer manner comprising compressing the data block and transferring the compressed data block, and a second transfer manner of directly transferring the data block without compression;
wherein selecting the transfer manner for the data block further comprises:
obtaining a first resource state of the first device and a second resource state of the second device, the first resource state indicating a condition of available resources at the first device, and the second resource state indicating a condition of available resources at the second device; and

wherein selecting the transfer manner for the data block further comprises:
determining, based on a charge strategy for data transfer from the first device to the second device and a size of the data block, a first transfer completion cost for the data block without compression;
determining, based on the charge strategy and a size of the compressed data block, a second transfer completion cost for the data block with the compression performed; and
determining the transfer manner for the data block further based on a comparison of the first transfer completion cost and the second transfer completion cost.

  (Canceled) 

  (Original) The apparatus of claim 11, wherein selecting the transfer manner for the data block comprises:
in response to the first transfer completion time exceeding the second transfer completion time, determining to transfer the data block in the first transfer manner; and
in response to the first transfer completion time being below the second transfer completion time, determining to transfer the data block in the second transfer manner.  

  (Canceled) 

  (Previously presented) The apparatus of claim 11, wherein determining the first transfer completion cost comprises:
determining, based on the first transfer completion time and a time cost parameter, a first time cost for the data block without compression, the time cost parameter defining a cost that a user is willing to pay for time saving; and
determining the first transfer completion cost further based on the first time cost.  

  (Previously presented) The apparatus of claim 11, wherein determining the second transfer completion cost comprises:
determining, based on the second transfer completion time and a time cost parameter, a second time cost for the data block with the compression performed, the time cost parameter defining a cost that a user is willing to pay for time saving; and
determining the second transfer completion cost further based on the second time cost.   

  (Previously presented) The apparatus of claim 11, wherein selecting the transfer manner for the data block further comprises:
determining whether the data block is compressible; and
selecting a transfer manner for the data block further based on a determination of whether the data block is compressible.  

  (Previously presented)  The apparatus of claim 11, wherein selecting the transfer manner for the data block further comprises:
obtaining a compression indication for the second device, the compression indication indicating whether the second device is expected to receive compressed data; and
determining the transfer manner for the data block based on the compression indication. 

  (Canceled) 

  (Currently amended) A computer program product being tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions which, when executed, cause a machine to perform a method for determining a data transfer manner, the method comprising:
determining a first transfer completion time for transferring a data block from a first device to a second device without compression; and

wherein determining the second transfer completion time comprises:
determining, based on a size of the compressed data block and a network transfer rate from the first device to the second device, a first network transfer time for transferring the compressed data block from the first device to the second device;
determining, based on a size of a previous data block to be transferred before the data block and the network transfer rate, a second network transfer time for transferring the previous data block from the first device to the second device;
in response to the compression time exceeding the second network transfer time, determining the second transfer completion time as a sum of (i) a difference between the compression time and the second network transfer time 
in response to the compression time being below the second network transfer time, determining the second transfer completion time as the first network transfer time 
the method further comprising: 
selecting, at least based on a comparison of the first transfer completion time and the second transfer completion time, a transfer manner for the data block from the following: a first transfer manner comprising compressing the data block and transferring the compressed data block, and a second transfer manner of directly transferring the data block without compression;
wherein selecting the transfer manner for the data block further comprises:
obtaining a first resource state of the first device and a second resource state of the second device, the first resource state indicating a condition of available resources at the first device, and the second resource state indicating a condition of available resources at the second device; and
selecting the transfer manner for the data block further based on the obtained first and second resource states; and
wherein selecting the transfer manner for the data block further comprises:

determining, based on the charge strategy and a size of the compressed data block, a second transfer completion cost for the data block with the compression performed; and
determining the transfer manner for the data block further based on a comparison of the first transfer completion cost and the second transfer completion cost.

21.  (Previously presented)  The computer program product of claim 20, wherein selecting the transfer manner for the data block further comprises:
determining whether the data block is compressible; and
selecting a transfer manner for the data block further based on a determination of whether the data block is compressible.  

22.  (Previously presented) The computer program product of claim 20, wherein selecting the transfer manner for the data block further comprises:
obtaining a compression indication for the second device, the compression indication indicating whether the second device is expected to receive compressed data; and
determining the transfer manner for the data block based on the compression indication. 

23.  (Previously presented)  The computer program product of claim 20, wherein determining the first transfer completion time comprises:
determining the first transfer completion time based on a size of the data block and a network transfer rate from the first device to the second device.  

24.  (Previously presented)  The computer program product of claim 20, wherein selecting the transfer manner for the data block comprises:

in response to the first transfer completion time being below the second transfer completion time, determining to transfer the data block in the second transfer manner.  

25.  (Previously presented)  The computer program product of claim 20, wherein determining the first transfer completion cost comprises:
determining, based on the first transfer completion time and a time cost parameter, a first time cost for the data block without compression, the time cost parameter defining a cost that a user is willing to pay for time saving; and
determining the first transfer completion cost further based on the first time cost. 
 
26.  (Previously presented)  The computer program product of claim 20, wherein determining the second transfer completion cost comprises:
determining, based on the second transfer completion time and a time cost parameter, a second time cost for the data block with the compression performed, the time cost parameter defining a cost that a user is willing to pay for time saving; and
determining the second transfer completion cost further based on the second time cost.  

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11, 13, 15-18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to a method for determining a data transfer manner, comprising: determining a first transfer completion time for transferring a data block from a first device to a second device without compression; and determining, based on a compression time for compressing the data block, a second transfer completion time for transferring the data block from the first device to the second device 
	Applicant’s independent claim 1 recited, inter alia, “wherein selecting the transfer manner for the data block further comprises: determining, based on a charge strategy for data transfer from the first device to the second device and a size of the data block, a first transfer completion cost for the data block without compression; determining, based on the charge strategy and a size of the compressed data block, a second transfer completion cost for the data block with the compression performed; and 
	Independent claims 11 and 20 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 3-4, 6-9, 11, 13, 15-18 and 20-26 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 08/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413